         Case: 3:18-cr-00128-jdp Document #: 93 Filed: 04/30/20 Page 1 of 16



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 UNITED STATES OF AMERICA,

                               Plaintiff,
                                                                          ORDER
          v.
                                                                       18-cr-128-jdp
 TODD STANDS ALONE,

                               Defendant.


         The defendant, Todd Stands Alone, is charged in a one-count indictment with violating

18 U.S.C. § 111(a)(1) and (b). The charge arises from an incident at the Federal Correctional

Institution at Oxford in which Stands Alone, in a fit of rage, resisted a correctional officer’s

orders to stand down. As the officer prepared to use pepper spray against him, Stands Alone

pulled a fire extinguisher off the wall, held it up toward the officer, and ultimately discharged

it. Stands Alone contends that he grabbed the fire extinguisher defensively and the discharge

was accidental, but the officer was injured by the blow-back of fire retardant mixed with pepper

spray.

         Stands Alone waived his right to a jury trial, so the matter was tried to the court on

June 20, 2019. The day before trial, defense counsel filed, ex parte, a “theory of defense.” Dkt.

50, Dkt. 52. The theory of defense is based on an interpretation of § 111 endorsed in United

States v. Wolfname, 835 F.3d 1214 (10th Cir. 2016), that “assault” is an element of a violation

of § 111(a)(1) when it is charged as a misdemeanor or felony. Under that interpretation,

counsel argues, the indictment charges Stands Alone only with an infraction, not a

misdemeanor or a felony, so Stands Alone cannot be punished by imprisonment even if

convicted.
       Case: 3:18-cr-00128-jdp Document #: 93 Filed: 04/30/20 Page 2 of 16



       Thus two main issues are before the court. The first, a matter of statutory interpretation,

is whether an assault is an element of a violation of § 111(b). The second is a factual matter in

which I must decide if the government proved beyond a reasonable doubt that Stands Alone

committed the offense charged in the indictment. I conclude that assault is not an element of

a conviction under § 111(b) and that Stands Alone is guilty.

       Also before the court is Stands Alone’s renewed motion for release, Dkt. 87, which I

will deny. I will order that the Probation Office expedite the preparation of the report of the

presentence investigation so that Stands Alone may be sentenced promptly.



                            DECISION ON THE BENCH TRIAL

A. Preliminary matter

       Before turning to the main issues, I address the government’s argument that Stands

Alone has forfeited or waived his legal argument based on the interpretation of § 111. The

government contends that Stands Alone’s theory of defense is alleging a defect in the

indictment, which is a motion authorized under Rule 12(b)(3)(B) of the Federal Rules of

Criminal Procedure. But Rule 12(b)(3) motions “must be raised by pretrial motion if the basis

for the motion is then reasonably available and the motion can be determined without a trial

on the merits.”

       I share the government’s concern with defense counsel’s tactics. The defense raised a

purely legal argument that was plainly available before trial and could have been resolved before

the trial on the merits. There’s no question that the government was sand-bagged by the last

minute, ex-parte disclosure of the theory of defense. And the eve-of-trial disclosure makes the




                                               2
        Case: 3:18-cr-00128-jdp Document #: 93 Filed: 04/30/20 Page 3 of 16



court’s job harder because the theory of defense clouded the material factual issues that I had

to decide.

       Stands Alone contends that the theory of defense is not a motion alleging a defect in

the indictment under Rule 12(b)(3)(B). If the theory of defense were a motion under Rule

12(b)(3)(B), it would have to be one under Rule 12(b)(3)(B)(v) for failure to state an offense.

Stands Alone says that he does not contend that the indictment fails to state an offense. He

contends that it fails to state a misdemeanor or felony. He concedes that the indictment states

an offense, but says that the offense is merely an infraction under the sentencing classification

in 18 U.S.C. § 3559. This was set out in the Supplementary Theory of the Defense Brief, Dkt.

52, filed a few hours after the original theory of defense. The government did not directly

respond to it.

       Stands Alone cites no case that suggests that a violation of § 111 might be a mere

infraction. His main authority, United States v. Wolfname, 835 F.3d 1214 (10th Cir. 2016), says

that assault is an element of any conviction under § 111(a)(1), and it says nothing about

infractions. It strikes me that this theory is invoked to avoid the requirement in Rule 12 that

legal defenses like the one raised here must be brought and resolved before trial.

       The government also has a plausible waiver argument. The government alleged a

violation of § 111(b), a 20-year felony, and it set out the elements it intended to prove. Dkt.

45, at 3. At the final hearing, Stands Alone, by counsel, confirmed that he had no objection to

the government’s articulation of the elements.

       But because I conclude that Stands Alone’s legal defense fails on the merits, I do not

have to decide the untimeliness or waiver questions.




                                                 3
         Case: 3:18-cr-00128-jdp Document #: 93 Filed: 04/30/20 Page 4 of 16



B. Statutory interpretation

         I turn to the matter of statutory interpretation. The statute at issue, stated in full,

reads:

                § 111 Assaulting, resisting, or impeding certain officers or
                employees

                (a) In general.--Whoever--

                   (1) forcibly assaults, resists, opposes, impedes, intimidates, or
                   interferes with any person designated in section 1114 of this
                   title while engaged in or on account of the performance of
                   official duties; or

                   (2) forcibly assaults or intimidates any person who formerly
                   served as a person designated in section 1114 on account of
                   the performance of official duties during such person's term of
                   service,

                shall, where the acts in violation of this section constitute only
                simple assault, be fined under this title or imprisoned not more
                than one year, or both, and where such acts involve physical
                contact with the victim of that assault or the intent to commit
                another felony, be fined under this title or imprisoned not more
                than 8 years, or both.

                (b) Enhanced penalty.--Whoever, in the commission of any acts
                described in subsection (a), uses a deadly or dangerous weapon
                (including a weapon intended to cause death or danger but that
                fails to do so by reason of a defective component) or inflicts bodily
                injury, shall be fined under this title or imprisoned not more than
                20 years, or both.

18 U.S.C. § 111.

         Statutory interpretation begins with the text of the statute, and it ends there if the

meaning is plain. BedRoc Ltd., LLC v. United States, 541 U.S. 176, 183 (2004). The terms of

the statute should get their “ordinary and popular sense,” unless they are specially defined.

Sebelius v. Cloer, 569 U.S. 369, 376 (2013). Statutory construction is a “holistic endeavor,” that

should account for the statute's full text as well as its structure and subject matter. Trustees of


                                                 4
        Case: 3:18-cr-00128-jdp Document #: 93 Filed: 04/30/20 Page 5 of 16



Chicago Truck Drivers, Helpers & Warehouse Workers Union (Indep.) Pension Fund v. Leaseway

Transp. Corp., 76 F.3d 824, 828 (7th Cir. 1996).

       Aspects of this statute may present some subtleties, but the parts that matter to this

case are unambiguous. Subparagraphs (a)(1) and (a)(2) state the prohibited acts and the targets

of those acts. Subparagraph (a)(2) relates to former officers; it’s not at issue here. For

subparagraph (a)(1), a correctional officer at FCI Oxford qualifies as a person designated in

section 1114. The prohibited acts subparagraph (1) are identified with six verbs: “assaults,

resists, opposes, impedes, intimidates, or interferes.” The acts are modified by the introductory

adverb “forcibly,” which applies to each of the acts. The disjunctive “or” means that any one

of these acts, if done forcibly to a specified officer, violates the statute.

       The remainder of the statute sets out the penalties that apply based on the consequences

of the prohibited acts. The unenumerated part of subsection (a) specifies the penalties that

would apply under three conditions. The first condition occurs when the acts in violation

constitute simple assault. The potential penalties are then a fine or imprisonment of not more

than a year. The second condition occurs when the act in violation involves physical contact

with the “victim of that assault,” referring to the assault mentioned under the first condition.

The third condition is when the violating act involves the intent to commit another felony,

with no victim specified. The penalties under either the second or third condition are a fine

and imprisonment of not more than eight years. In this case, these three conditions and the

related penalties do not concern us, because subsection (b) applies.

       Subsection (b) applies an enhanced penalty whenever the defendant, in the commission

of the acts defined in subsection (a), either uses a deadly or dangerous weapon or inflicts bodily




                                                  5
        Case: 3:18-cr-00128-jdp Document #: 93 Filed: 04/30/20 Page 6 of 16



injury. Under either of those conditions, the penalties are a fine or imprisonment of not more

than 20 years. Nothing in subsection (b) expressly requires that any “assault” be committed.

       So on a plain reading of the statutory text, the government could secure a conviction

under § 111(b) if it charges and proves these elements:

               1. The defendant forcibly committed one or more of the
                  following six acts: assaults, resists, opposes, impedes,
                  intimidates, or interferes with;

               2. The act was committed against a person identified in § 1114
                  (such as a federal correctional officer) engaged in her official
                  duties at the time; and

               3. The defendant inflicts bodily injury.

       Stands Alone resists this interpretation, relying on United States v. Wolfname, 835 F.3d

1214 (10th Cir. 2016). That case holds that “assault is necessarily an element of any

§ 111(a)(1) conviction.” The Wolfname court reasoned that this conclusion was implicit in an

earlier case, United States v. Hathaway, 318 F.3d 1001 (10th Cir. 2003), which it did not have

the authority to overrule. The court also found support for its conclusion in the 2008

amendment to § 111, adding the phrase “where such acts involve physical contact with the

victim of that assault” to subsection (a). In the court’s view, the 2008 amendment “codified”

the Hathaway decision. The analysis in Hathaway, and in Wolfname, was based on the

interpretation of the unenumerated part of subsection (a).

       But Wolfname is not binding here, and the circuits are split on the issue, as the Wolfname

court recognized. See United States v. Briley, 770 F.3d 267, 269 (4th Cir. 2014); United States v.

Williams, 602 F.3d 313 (5th Cir. 2010); United States v. Gagnon, 553 F.3d 1021 (6th Cir. 2009).

The circuits are divided even in their view of the legislative history: the Williams court




                                                6
       Case: 3:18-cr-00128-jdp Document #: 93 Filed: 04/30/20 Page 7 of 16



concluded that the 2008 amendment supported its interpretation that assault was not a

required element of an offense under § 111.

       The Court of Appeals for the Seventh Circuit has not directly decided the issue. Stands

Alone says that United States v. Vallery, 437 F.3d 626, 633 (7th Cir. 2006), supports his theory

of defense. Vallery does state, as a settled point of introduction, that § 111 sets out three

separate offenses: a misdemeanor simple assault, a felony for “all other cases” of assault, and a

felony for assault involving a deadly or danger weapon or resulting in bodily injury. Id. at 630.

This parsing follows the pattern in Jones v. United States, 526 U.S. 227 (1999), which held that

the federal carjacking statute set out separate offenses based on the consequences of the

defendant’s actions, and not a single crime with different sentencing enhancements to be

determined by the judge. The issue was whether Vallery’s indictment had charged a felony or

merely a misdemeanor. The court held that because the indictment did not allege the use of

physical force, the indictment charged only simple assault, and thus Vallery could be convicted

only of a misdemeanor. But Vallery does not directly address the question Stands Alone raises,

which is whether at least simple assault is an element of any conviction under § 111,

particularly one under § 111(b).

       To put the issue in the context of this case, the question is whether Stands Alone can

be convicted of a felony on the basis of the allegation that he inflicted bodily harm. Following

the approach in Jones and Vallery, § 111 sets out three separate offenses (and not one offense

with three sentencing enhancers to be determined by the court). The elements of the 20-year

felony under § 111(b) are plainly set out in the statutory text as I have paraphrased them

above. The subtleties of the varieties of assault at issue in the unenumerated portion of




                                               7
        Case: 3:18-cr-00128-jdp Document #: 93 Filed: 04/30/20 Page 8 of 16



subsection (a) are immaterial to the crime set out in subsection (b). Wolfname, Stands Alone’s

main authority, does not address the required elements of a conviction under § 111(b) at all.

       Stands Alone’s interpretation runs contrary to the textual language, rendering five of

the six verbs in subsection (a)(1) superfluous. His interpretation also undermines the purpose

of the statute, which is to protect the physical safety of federal officers and the performance of

their duties, United States v. Feola, 420 U.S. 671, 679 (1975). And it defies common sense.

Under Stands Alone’s interpretation, a defendant could forcibly resist a federal officer

performing her duties, inflict great bodily harm, and yet face no more than an infraction, so

long as the defendant did not attempt or threaten physical harm to the officer.

       Stands Alone’s interpretation is also hard to square with United States v. Woody, 55 F.3d

1257 (7th Cir. 1995), and United States v. Jackson, 310 F.3d 554 (7th Cir. 2002). Woody held

that a conviction under § 111(b) does not require any intent to injure, and that the only mental

state required under § 111 is that the defendant intended to resist, impede, or obstruct a person

who was a federal officer or employee. Jackson confirmed that these holdings from Woody were

still good law, even though after Apprendi v. New Jersey, 530 U.S. 466 (2000), the infliction of

bodily harm was not a sentencing factor for the court, as Woody had held.

       So, to answer the statutory interpretation at the core of Stands Alone’s theory of

defense: assault is not an implicit element of a conviction under § 111(b).

C. Findings of fact

       I start with an evidentiary ruling that I deferred at trial. Stands Alone objected to some

of the testimony of Erin Penrose, the environmental and safety compliance manager at FCI

Oxford, on the ground that it was expert testimony that had not been disclosed before trial. I

overrule the objection. Penrose was not disclosed as an expert, and at points she verged into


                                                8
       Case: 3:18-cr-00128-jdp Document #: 93 Filed: 04/30/20 Page 9 of 16



expert testimony. But the failure to disclose was harmless. Defense counsel’s questions went

further into expert territory than the government’s. The only fact that emerged from her

arguably expert testimony was that the fire retardant in the extinguisher was sodium

bicarbonate, a non-toxic compound more commonly known as baking soda.

       Based on the evidence submitted and received at the trial, I find the following facts,

beginning with those that were mostly undisputed.

       Todd Stands Alone was an inmate at the Federal Correctional Institution at Oxford,

Wisconsin. On March 1, 2018, Stands Alone was housed in the Marquette Unit, with

approximately 100 other inmates.

       About 8:45 p.m. that day, senior correctional officer Adam Jordon was conducting an

“outer search,” which required him inspect the exteriors and look into the windows of FCI

Oxford buildings. At the Marquette Unit, Jordon looked into a cell to see Stands Alone

tattooing another inmate with a contraband tattoo gun. (At trial, Stands Alone denied that he

was in the cell at the time, but I do not credit that testimony for reasons explained below.)

Jordan ordered the inmates to remain in place, but they both left, taking the contraband with

them. Jordan radioed the officer in charge of Marquette Unit, Shay Decker, to go to Stands

Alone’s cell, B1, to recover some material.

       Decker went to cell B1. Stands Alone was not there. Stands Alone’s cellmate was. As

instructed by Jordan, who was still at the cell window, Decker removed from the cell a broken

pen, a playing card, and the blade from a disposable razor. Decker ordered the cellmate to the

day room and closed the cell.




                                              9
         Case: 3:18-cr-00128-jdp Document #: 93 Filed: 04/30/20 Page 10 of 16



         Jordan and two other officers entered Stands Alone’s cell and searched it. Jordan and

the other officers removed two bags of material from the cell and returned to the compound

office after the search.

         Stands Alone was agitated and angry after the search. He walked back and forth from

his cell to the door of the unit. He was throwing his clothes at the door, shouting something

like “you forgot some stuff.” In response to Stands Alone’s behavior, Decker alerted compound

staff to return to the unit. She announced to the inmates that the unit would be locked down.

She ordered Stands Alone to move toward the front of the unit, but he returned to his cell.

Decker followed him, and ordered him to stand down. Stands Alone continued to shout loudly

and angrily that he did not care if he went to the SHU (Special Housing Unit; the segregation

unit).

         Decker told Stands Alone that she would use pepper spray if he did not stand down.

Stands Alone grabbed a fire extinguisher from a hook on the wall, and lifted it to chest height.

Decker pulled the pepper spray canister from the pouch at her hip and shouted “OC, OC,” as

she sprayed at Stands Alone’s face. At about the same time, Stands Alone discharged the fire

extinguisher. The fire suppressant mixed with the pepper spray, blowing some of it back toward

Decker.

         Decker activated the body alarm on her radio, and staff rushed to her assistance. Jordan

returned to Marquette Unit. The fog of fire suppressant was so thick he could hardly see. He

helped Decker get out of the unit.

         Jordan went to Stands Alone’s cell and ordered him to the floor. Stands Alone was

combative and confrontational and refused to get on the floor. Jordan pepper sprayed him, and




                                               10
       Case: 3:18-cr-00128-jdp Document #: 93 Filed: 04/30/20 Page 11 of 16



Stands Alone continued to refuse to get on the floor. Ultimately Stands Alone was physically

restrained and the unit was evacuated.

       Decker was covered in fire retardant from her feet to her chest. She could not see, she

had trouble breathing, and her skin was burning. A few hours later, she was taken to a local

hospital for care. The burning sensations lasted for a couple of days.

       The facts stated so far are mostly undisputed. The contested facts involve Stands

Alone’s intent in grabbing the fire extinguisher and whether he discharged the fire extinguisher

intentionally. I find that Stands Alone’s testimony about these critical disputed facts is not

credible for several reasons.

       First, Stands Alone’s testimony was contradicted at points by other witnesses who I find

credible. Stands Alone told the FBI investigator that he was “completely compliant” with

Jordan, which despite Stands Alone’s attempts to explain it, was not true. Dkt. 56, at 168.

Stands Alone testified that he was not in his cell when Jordan looked in and saw inmates

tatooing. Dkt. 56, at 149. That testimony is contradicted by Jordan. More tellingly, it is

contradicted by Stands Alone’s own witness, Clarence Molina, who testified that he was in the

cell with Stands Alone. Dkt. 56, at 176.

       Second, Stands Alone’s testimony that he grabbed the fire extinguisher as a shield

against the pepper spray is fundamentally implausible. The fire extinguisher was heavy (17

pounds when fully charged), awkward, and an ineffective shield against pepper spray. If Stands

Alone’s intent was to block the spray, it would have been much easier to use his hands, or to

simply turn away from Decker.

       Third, Stands Alone’s claim that he inadvertently discharged the fire extinguisher when

he dropped it is undermined by several facts. The safety pin had to be pulled to allow the


                                              11
       Case: 3:18-cr-00128-jdp Document #: 93 Filed: 04/30/20 Page 12 of 16



handle to be squeezed, and it was zip tied in place. Stands Alone testified that, on his first

attempt to grab the fire extinguisher, he accidentally grabbed the tags on attached to the

handle. I find it implausible that the pin would have been removed by pulling the tags. As

demonstrated at trial, it took some effort to break the zip tie, and the pin had to be slightly

turned to be removed. Stands Alone says the discharge was “not very long” and that he threw

the extinguisher at the wall as soon as he noticed that it was discharging. Dkt. 56, at 159. I

sustained defense counsel’s objection to the statement that the fire extinguisher was completely

discharged, but the evidence is clear that the discharge was extensive and not just a short burst.

The discharge so densely filled the area that Jordan could not see through it, and it covered

Decker more or less from her feet to her chest.

       The bottom line is that I do not believe Stands Alone’s testimony that he grabbed the

fire extinguisher to protect himself from the pepper spray or that the discharge of the fire

extinguisher was accidental.

       I find that Stands Alone grabbed the fire extinguisher to resist Decker’s efforts to control

him. He held the fire extinguisher at chest height to intimidate Decker, as he yelled “Don’t

fucking spray me. Don’t fucking spray me.” Dkt. 56, at 155 (Stands Alone’s testimony). He

intentionally discharged the fire extinguisher in response to being pepper sprayed. The facts in

this paragraph were proven beyond a reasonable doubt.

       A significant amount of time at trial was devoted to the question of whether Stands

Alone intended to spray Decker with the fire extinguisher. The evidence was sufficient to

support a reasonable jury finding that he did. But, as the trier of fact, I find that that was not

proven beyond a reasonable doubt. That fact, however, is ultimately immaterial to Stands

Alone’s guilt.


                                               12
       Case: 3:18-cr-00128-jdp Document #: 93 Filed: 04/30/20 Page 13 of 16



D. The indictment and the verdict

          The indictment charged Stands Alone as follows:

                                            COUNT 1

                       On or about March 1, 2018, in the Western District of
                 Wisconsin, the defendant,

                                    TODD STANDS ALONE,

                 knowingly and forcibly resisted, intimidated, and interfered with
                 S.D., an employee of the U.S. Department of Justice, Federal
                 Bureau of Prisons, while she was engaged in her official duties,
                 and in doing so, inflicted bodily injury to S.D.

                        (In violation of Title 18, United States Code, Section
                 111(a)(1) and (b)).

Dkt. 1.

          Based on the statutory interpretation set out above, I conclude that the indictment

charges the 20-year felony under 18 U.S.C. § 111(b). To sustain a conviction, the government

must prove the following elements beyond a reasonable doubt;

                 1. Stands Alone forcibly committed at least one of the following
                    acts: resisted, intimidated, or interfered with correctional
                    officer Shay Decker;

                 2. Shay Decker was an employee of the United States engaged
                    in her official duties at the time of the act; and

                 3. Stands Alone inflicted bodily injury.

          I find that the government has sustained its burden on each of the elements.

          Officer Decker, as federal correctional officer, was an employee of the United States.

She was engaged in her official duties because she was working her shift at FCI Oxford. More

specifically, at the time of the incident, she was attempting to maintain order in the Marquette

Unit and attempting to end Stands Alone’s disruption of the unit. The government need not



                                                13
       Case: 3:18-cr-00128-jdp Document #: 93 Filed: 04/30/20 Page 14 of 16



prove that Stands Alone knew that Decker was a federal employee, Woody, 55 F.3d at 1266,

although he surely did.

       Stands Alone resisted Decker by refusing to comply with her orders and by yelling at

her not to spray him while he held up the fire extinguisher. He interfered with her efforts to

control the unit by discharging the fire extinguisher. He intimidated her by yelling at her, by

raising the fire extinguisher in front of her, and by discharging the fire extinguisher. Stands

Alone intended to resist, interfere, and intimidate Decker, which is the only mental state

required under § 111.

       Each of these acts was done forcibly, because Stands Alone used the fire extinguisher to

accomplish them. An act is “forceable” under § 111 if “the defendant made ‘such a threat or

display of physical aggression toward the officers as to inspire fear of pain, bodily harm, or

death.’” United States v. Graham, 431 F.3d 585, 589 (7th Cir. 2005) (citations omitted). Stands

Alone’s aggressive display of the fire extinguisher, and the discharge of the fire extinguisher,

inspired in Decker a fear of bodily harm or death.

       Bodily injury is not specifically defined for § 111. But the concept is ubiquitous in

federal criminal law and it’s been given a broad definition. United States v. DiSantis, 565 F.3d

354, 362 (7th Cir. 2009). For purposes of this case, I’ll use the government’s proposed

definition, to which Stands Alone did not object: “any injury which is painful and obvious,

even if the victim does not seek medical attention . . . including a cut, abrasion, bruise, burn,

or disfigurement, physical pain, illness, impairment of a function of a bodily member, organ,

or mental faculty, or any other injury to the body no matter how temporary.” Dkt. 45, at 3–4.

Decker suffered bodily injury from the discharge of the fire extinguisher because her eyesight

was impaired and she suffered physical pain from the chemical burns from pepper spray.


                                               14
       Case: 3:18-cr-00128-jdp Document #: 93 Filed: 04/30/20 Page 15 of 16



       “Inflict” gets its ordinary meaning. Jackson, 310 F.3d at 557. It means something more

restrictive than “cause,” but it does not require any intent to injure. Even if Stands Alone did

not intend to injure Decker, he surely inflicted bodily harm by discharging the fire extinguisher.

       Accordingly, I find Stands Alone guilty of the charge in Count 1 of the indictment.



                                   MOTION FOR RELEASE

       Stands Alone has filed another motion for release on bond, Dkt. 87, which the

government opposes, Dkt. 90. I will deny the motion, for the same reasons that I denied his

previous motion. See Dkt. 74. Stands Alone has an extensive record of offenses, and a poor

record on previous release, despite restrictive conditions designed to curb and monitor his

alcohol use. The court concludes that his release would pose a risk to public safety that no

conditions can reasonably alleviate.



                                            ORDER

       IT IS ORDERED that:

       1. Defendant is guilty and is convicted of the charge contained in Court 1 of the
          indictment.

       2. Defendant Todd Stands Alone’s motion for release on bond, Dkt. 87, is denied.




                                               15
Case: 3:18-cr-00128-jdp Document #: 93 Filed: 04/30/20 Page 16 of 16



3. The Probation Office shall expedite the preparation of the report of the Presentence
   investigation and consult with counsel to schedule sentencing.

Entered April 30, 2020.

                                    BY THE COURT:

                                    /s/
                                    ________________________________________
                                    JAMES D. PETERSON
                                    District Judge




                                      16
